internal_revenue_service appeals_office first street suite san francisco ca date 'jan number release date certified mail dear department of the treasury employer_identification_number person to contact employee id number tel fax tax period ended uil we considered your appeal of the adverse action proposed by the director exempt_organizations this is our final_determination that you do not qualify for exemption from federal_income_tax under internal_revenue_code the code sec_501 as an organization described in sec_501 of the code our adverse determination was made for the following reason s you do not promote the advancement of any particular line_of_business or the improvement of business conditions rather you promote the individual businesses of your members therefore you do not qualify for exemption as an organization described in sec_501 of the code you are required to file federal_income_tax returns on forms for the tax periods stated in the heading of this letter and for all tax years thereafter file your return with the appropriate internal_revenue_service center per the instructions of the return for further instructions forms and information please visit www irs gov please show your employer_identification_number on all returns you file and in all correspondence with internal_revenue_service we will make this letter and the proposed adverse determination jetter available for public inspection under code sec_6110 after deleting certain identifying information we have provided to you in a separate mailing notice notice of intention to disclose please review the notice and the documents attached that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matters that may not have been resolved through normal channels get prompt and proper handling if you want taxpayer_advocate assistance please contact the taxpayer_advocate for the irs office that issued this letter you may call toll-free for the taxpayer_advocate or visit www irs gov advocate for more information if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours appeals team manager enclosure publication department of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number employer_identification_number uil tax_exempt_and_government_entities_division date ' jul z legend p r x dear we have considered your application_for recognition of exemption from federal_income_tax under sec_501 a based on the information provided we have concluded that you do not qualify for exemption under code sec_501 c the basis for our conclusion is set forth below issues do you qualify for exemption under sec_501 c of the code no for the reasons described below facts you incorporated on date x in the state of p your purpose is to foster the interests of your members to promote and protect the interests of your members you will exercise powers permitted under state law your mission is to bring a higher degree of professionalism to the wedding industry in your city and the surrounding areas your members are an elite group of fully vetted letter cg catalog number 47628k professionals who must meet certain criteria to attain membership this assures the public that members are fully licensed insured and have been in business in the wedding industry for at least a year your goals are to provide the wedding-service industry with a standard of professionalism and quality to identify promote and publicize businesses that newly engaged couples can count on to provide a competitive advantage to your members and to help educate newly-engaged couples on why choosing your vendors is the key to their perfect day your duties are to develop and adhere to the code of ethics to which your members must adhere actively and continually promote the association and its role in assisting brides organize and provide meetings seminars and speakers to keep your members at the forefront of their professions diligently and responsibly control and evaluate membership for the benefit of customers and fellow members develop and provide networking opportunities for the benefit of your members maintain and distribute your membership directory via bridal shows wedding workshops website and member locations serve as an ongoing communications central for ideas programs and issues to better the local wedding industry and provide newly engaged couples with a diverse group of quality businesses which can make their weddings and honeymoons great membership is limited but open to those who specialize in the provision of wedding services to the highest of standards within the geographical area of r to become a member a business or individual must pledge to do business by the highest ethical and professional services to each other and especially to the couple getting married be committed to professionalism and outstanding customer service conduct business in a transparent manner using contracts engage in honest legal business practices demonstrate experience and competence in their field be fully licensed and insured carry any and all permits that pertain to their business such as health and trade permits and keep up to date with new trends styles and techniques each category of membership eg caterer photographer etc is capped pincite of overall members when an applicant's membership has been approved by the board the individuals in charge of the website and advertising are notified to make marketing opportunities available to the new member your website states that you are your members and their contact information are listed on the site weddings featured on the website must have at least four of your members involved non-member cannot be mentioned in a featured wedding your activities include monthly member meetings two member social events and an annual bridal expo which showcases member products and services approximately half of your revenue comes from the bridal expo the other half of your revenue comes from membership dues approximately of your expenses are for the bridal expo the rest of the expenses are for other miscellaneous operating costs such as meeting meals and office supplies law sec_501 c of the code provides for the exemption from federal_income_tax of business_leagues chambers_of_commerce real-estate boards boards_of_trade or professional_football_leagues whether or not administering a pension fund for football players not organized for profit and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1 c -1 of the income_tax regulations regulations provides that a business league is an association of persons having some common business_interest the purpose of which is to promote such common interest and not to engage in a regular business of a kind ordinarily carried on for profit it is an organization of the same general class as a chamber of commerce or board_of trade thus its activities should be directed to the improvement of business conditions of one or more lines of business as distinguished from the performance of particular services for individual persons an organization whose purpose is to engage in a regular business of a kind ordinarily carried on for profit even though the business is conducted on a cooperative basis or produces only sufficient income to be self-sustaining is not a business league revrul_56_65 1956_1_cb_199 holds that a local organization whose principal activity consists of furnishing particular information and specialized individual services to its individual members engaged in a particular industry through publications and other means to effect economies in the operation of their individual businesses is performing particular services for individual persons such organization is not entitled to exemption under sec_501 c of the code as a business league even though it performs functions that are of benefit to the particular industry and the public generally revrul_59_391 1959_2_cb_151 holds that an organization whose membership consists of individuals firms associations and corporations each of whom represents a different trade business occupation or profession and created for the purpose of exchanging information on business prospects does not qualify for exemption under sec_501 c of the code part of the rationale for the ruling is that the members have no common business_interest other than a mutual desire to increase their individual sales revrul_64_315 1964_2_cb_147 holds that an organization whose primary activity consists of publishing a newspaper advertising the merchandise and names of its member merchants is not exempt under sec_501 c revrul_65_14 1965_1_cb_236 which holds that an organization whose primary activity consists of publishing a tourist guidebook advertising the products services and names of member merchants is not exempt under sec_501 c revrul_68_264 c b defines a particular service for the purposes of sec_501 c of the code as an activity that serves as a convenience or economy to the members of the organization in the operation of their own businesses the revenue_ruling also states that activities that constitute the performance of particular services for individual persons may preclude exemption under sec_501 c revrul_73_411 c b in discussing the exempt status of a shopping center merchants' association under sec_501 c of the code describes in detail the history of sec_501 c and the types of organizations described therein in the case of a chamber of commerce or similar organization the common business_interest required under sec_1 c -1 of the regulations is usually the general economic welfare of a community membership is voluntary and open generally to all business and professional men and women in the community the revenue_ruling states that it has been accepted that an organization seeking exemption from federal_income_tax under sec_501 c as a chamber of commerce or board_of trade must be one whose efforts are directed at promoting the common economic_interest of all the commercial enterprises in a given trade community the revenue_ruling also defines trade associations or business_leagues as similar to chambers_of_commerce or boards_of_trade except that they serve only the common business interests of the members of a single line_of_business or of the members of closely related lines of business within a single industry in glass container industry research corp v united_states u s dist lexis v d pa the organization was a membership_organization for glass manufacturers representing approximately thirty percent of glass manufacturers the organization conducted research and made its research patents and licenses available exclusively to its members who were not permitted to share the results of the research with non-members since the information was not made available to the general_public or an entire industry the court found that the activities of the organization was performing a particular services for members which disqualified from being classified as a business league under sec_501 c of the internal_revenue_code in addition the organization failed to qualify as a chamber of commerce or board_of trade under sec_501 c the court held that chambers_of_commerce and board_of trade are organizations that engage in many diverse lines of business and promote and publicize the advantages of an area and the advantages of doing business in a particular city since the organization did not promote the advantages of doing business in a particular geographic area it did not qualify as a chamber of commerce or board_of trade under sec_501 c of the code in 440_us_472 the supreme court held that an organization whose membership consisted of the franchisees of one brand of muffler did not constitute a line_of_business within the meaning of sec_501 c of the code because a single brand represented only a segment of an industry the court concluded that exemption under sec_501 c is not available to aid one group in competition with another within an industry in bluetooth sig inc v u s a f t r 2d d wash aff'd 611_f3d_617 9th cir the court examined an organization that was formed to advance the common business interests of its members in the development and regulation of technical standards for the compatibility and interoperability of wireless products and devices within a wireless personal area network the organization develops specifications and use applications and promotes consumer awareness and marketing through its bluetooth technology and trademark the court held that the organization was not a tax-exempt business league under sec_501 c of the code because the organization's activities exclusively benefit its members rather than an entire line_of_business the court noted that it strains credulity for the organization to argue that its services indirectly benefit the industry as a whole simply by generating consumer awareness of the availability and reliability of its technology application of law to be exempt under sec_501 c of the code your activities must be directed to the improvement of business conditions of one or more lines of business and not benefit any private_shareholder_or_individual as stated in sec_1 c -1 of the regulations the purpose of a business league is to promote a common interest with activities directed to the improvement of business conditions of one or more lines of business as distinguished from the performance of particular services for individual persons you cannot be recognized as a business league for the following reasons because membership in your organization is not available to all wedding providers you do not promote the bridal industry in general rather you serve the convenience and economy of your members and are not entitled to exemption all of your activities and promotional efforts are restricted to members you have even gone so far as to require that non-members service providers not be mentioned in weddings featured on your website therefore your activities are dedicated to furnishing particular information and specialized individual services to individual members to affect economies in the operation of their individual businesses monthly meetings among your members are intended to increase their business opportunities rather than a common business_interest beyond a mutual desire to increase sales this is not sufficient to establish a common line_of_business for the purposes of sec_501 c of the code your website and bridal expo promote only your member businesses rather than an entire industry because your activities consist of advertising the merchandise and names of your members you are not exempt under sec_501 c of the code when member businesses are selected through an application process where each category is limited to a small percentage of total members you are able to control public image to represent only members you select not a whole industry exemption is not available to aid one group in competition with another within an industry the key consideration for sec_501 c purposes is whether your activities give a competitive edge to your members' products as opposed to other products your deliberately restrict activities and advertising to members businesses who are in competition with other businesses in the area like bluetooth sig inc supra you cannot qualify for recognition as a business league described in sec_501 c revrul_68_264 revrul_56_65 revrul_59_391 revrul_64_315 and nat'l muffler dealers association supra finally membership in and enjoyment of privileges in an organization exempt under sec_501 c of the code are not to be restricted or limited to a select number of entities within the described industry membership in a trade_association or business league as differentiated from a chamber of commerce is both voluntary and open generally to all entities within a particular line_of_business or closely related lines of business when you restrict privileges to your members you are lacking an essential element of public representation and membership support within the intent of sec_501 applicant's position you are the resource that brides need when planning their wedding you are furthering the improvement of business conditions in your industry by educating brides along with member networking you have speakers at your meetings who speak on everything from contract law to upcoming wedding styles and trends by being a member your clients know they are selecting a vendor who is well respected and comes with the area's only seal of approval each member is vetted to have the highest standards in their work their ethics and their commitment to their client being a member means that quality commitment and excellence are your requirements you are a cultivated association that supports and fosters professionalism through networking for the welfare and betterment of the wedding and overall event industry you hold one bridal expo per year you held one last year which benefited a foundation your members are asked to participate last year you held three bridal workshops to help educate brides and their families friends the decision was made to cap membership because you were getting applications from a large number of photographers and you didn't want a wedding photographer association you wanted a variety of quality vendors and categories for your brides to choose from service response to applicant's position educating brides is simply a method to draw attention to your member businesses when you supply networking opportunities that are restricted to capped membership you are not serving the interests of a line_of_business because you limit your advertising to the products services and names of member merchants your activities can benefit only your members revrul_73_411 supra and glass container industry research corp revrul_64_315 and conclusion you do not promote the advancement of any particular line_of_business or the improvement of business conditions rather you promote the individual businesses of your members therefore you do not qualify for exemption as an organization described in sec_501 of the code you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of why you disagree your protest statement must be filed within days of the date of this letter and should include your organization's name address ein number and a daytime phone number a statement that the organization wants to protest the proposed determination a copy of this letter showing the findings that you disagree with or the date and irs office symbols from the letter an explanation of your reasons for disagreeing including any supporting documents the law or authority if any on which you are relying the protest statement may be signed by one of your officers or your representative we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax-exempt status the protest statement should also include the following declaration under penalties of pe ury i declare that i have examined this protest including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete the declaration must be signed by an officer or trustee of the organization who has personal knowledge of the facts your protest will be considered incomplete without this statement if an organization's representative signs and submits the protest a substitute declaration must be included stating that the representative prepared the protest and any accompanying documents and whether the representative personally knows or does not know that the statement of facts in the protest and any accompanying documents are true correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you in that case you must file a form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to seek a declaratory_judgment in court at a later date because the court requires that you first exhaust administrative remedies at the irs code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you may fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely tamera ripperda director exempt_organizations enclosure publication
